Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The IDS, filed August 27, 2021, has been considered.
Authorization for this examiner’s amendment was given in an interview with Laura Li on August 10, 2021.
The application has been amended as follows: 

1.	A computer-implemented method, comprising:
obtaining, by a blockchain node in a blockchain network, an invoking request for a first smart contract based on receiving a data structure update transaction, wherein the data structure update transaction i) is used to change data structure of a set of data included in a second smart contract, and ii) comprises a first input parameter indicating an updated data structure, wherein the second smart contract comprises pre-update metadata and the set of data, the set of data being in a first data structure prior to the data structure update transaction, the pre-update metadata being metadata of the set of data prior to the data structure update transaction;
obtaining, by the blockchain node from the data structure update transaction, the updated data structure that is based on a computer programming language and indicated by the first input parameter;
running, by the blockchain node, first contract code comprised in the first smart contract, comprising:
parsing the updated data structure; and
converting the updated data structure characterized by the computer programming language into updated metadata characterized by a definition description language;
invoking, by the blockchain node through the first smart contract, the second smart contract using the updated metadata as a second input parameter for invoking the second smart contract; and
running, by the blockchain node, second contract code in the second smart contract using the second input parameter indicating the updated metadata, comprising:

parsing the updated metadata in the second smart contract to obtain a parsing result; and
updating the first data structure of the set of data in the second smart contract into a second data structure based on [[a]]the parsing result, wherein the second data structure is i) described by the updated metadata indicated by the second input parameter and ii) corresponding to the first input parameter, indicating the updated data structure, of the data structure update transaction.

2.	The computer-implemented method of claim 1, wherein the pre-update metadata comprised in the second smart contract describes the set of data comprised in the second smart contract prior to the data structure update transaction.

3.	The computer-implemented method of claim 1, wherein the first smart contract is a system contract provided by a system function of the blockchain network.

4.	The computer-implemented method of claim 1, wherein the first contract code is further used to compare the first data structure corresponding to the pre-update metadata with the updated data structure to verify that the updated data structure does not cause a data conflict in the set of data included in the second smart contract, wherein when the updated data structure does not cause a data conflict in the set of data included in the second smart contract, the updated metadata is used to replace the pre-update metadata.

5.	The computer-implemented method of claim 1, wherein the updated data structure comprises data fields, a hierarchical relationship between the data fields, and a value relationship between the data fields.

6.	The computer-implemented method of claim 1, further comprising:
verifying, by the blockchain node, an initiator of the invoking request is within a predetermined group of users that have an invoking permission.

7.	The computer-implemented method of claim 1, wherein updating the first data structure of the set of data in the second smart contract based on the parsing result comprises:
updating all data of the set of data included in the second smart contract based on the parsing result; or 
updating a subset of the set of data included in the second smart contract based on the parsing result.

obtaining, by a blockchain node in a blockchain network, an invoking request for a first smart contract based on receiving a data structure update transaction, wherein the data structure update transaction i) is used to change data structure of a set of data included in a second smart contract, and ii) comprises a first input parameter indicating an updated data structure, wherein the second smart contract comprises pre-update metadata and the set of data, the set of data being in a first data structure prior to the data structure update transaction, the pre-update metadata being metadata of the set of data prior to the data structure update transaction;
obtaining, by the blockchain node from the data structure update transaction, the updated data structure that is based on a computer programming language and indicated by the first input parameter;
running, by the blockchain node, first contract code comprised in the first smart contract, comprising:
parsing the updated data structure; and
converting the updated data structure characterized by the computer programming language into updated metadata characterized by a definition description language;
invoking, by the blockchain node through the first smart contract, the second smart contract using the updated metadata as a second input parameter for invoking the second smart contract; and
running, by the blockchain node, second contract code in the second smart contract using the second input parameter indicating the updated metadata, comprising:
replacing the pre-update metadata included in the second smart contract with the updated metadata that is characterized by the definition description language and indicated by the second input parameter;
parsing the updated metadata in the second smart contract to obtain a parsing result; and
updating the first data structure of the set of data in the second smart contract into a second data structure based on [[a]]the parsing result, wherein the second data structure is i) described by the updated metadata indicated by the second input parameter and ii) corresponding to the first input parameter, indicating the updated data structure, of the data structure update transaction.

9.	The non-transitory, computer-readable medium of claim 8, wherein the pre-update metadata comprised in the second smart contract describes the set of data comprised in the second smart contract prior to the data structure update transaction.

10.	The non-transitory, computer-readable medium of claim 8, wherein the first smart contract is a 

11.	The non-transitory, computer-readable medium of claim 8, wherein the first contract code is further used to compare the first data structure corresponding to the pre-update metadata with the updated data structure to verify that the updated data structure does not cause a data conflict in the set of data included in the second smart contract, wherein when the updated data structure does not cause a data conflict in the set of data included in the second smart contract, the updated metadata is used to replace the pre-update metadata.

12.	The non-transitory, computer-readable medium of claim 8, wherein the updated data structure comprises data fields, a hierarchical relationship between the data fields, and a value relationship between the data fields.

13.	The non-transitory, computer-readable medium of claim 8, wherein the one or more operations further comprise:
verifying, by the blockchain node, an initiator of the invoking request is within a predetermined group of users that have an invoking permission.

14.	The non-transitory, computer-readable medium of claim 8, wherein updating the first data structure of the set of data in the second smart contract based on the parsing result comprises:
updating all data of the set of data included in the second smart contract based on the parsing result; or 
updating a subset of the set of data included in the second smart contract based on the parsing result.



one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
obtaining, by a blockchain node in a blockchain network, an invoking request for a first smart contract based on receiving a data structure update transaction, wherein the data structure update transaction i) is used to change data structure of a set of data included in a second smart contract, and ii) comprises a first input parameter indicating an updated data structure, wherein the second smart contract comprises pre-update metadata and the set of data, the set of data being in a first data structure prior to the data structure update transaction, the pre-update metadata being metadata of the set of data prior to the data structure update transaction;
obtaining, by the blockchain node from the data structure update transaction, the updated data structure that is based on a computer programming language and indicated by the first input parameter;
running, by the blockchain node, first contract code comprised in the first smart contract, comprising:
parsing the updated data structure; and
converting the updated data structure characterized by the computer programming language into updated metadata characterized by a definition description language;
invoking, by the blockchain node through the first smart contract, the second smart contract using the updated metadata as a second input parameter for invoking the second smart contract; and
running, by the blockchain node, second contract code in the second smart contract using the second input parameter indicating the updated metadata, comprising:
replacing the pre-update metadata included in the second smart contract with the updated metadata that is characterized by the definition description language and indicated by the second input parameter;
parsing the updated metadata in the second smart contract to obtain a parsing result; and
updating the first data structure of the set of data in the second smart contract into a second data structure based on [[a]]the parsing result, wherein the second data structure is i) described by the updated metadata indicated by the second 

16.	The computer-implemented system of claim 15, wherein the pre-update metadata comprised in the second smart contract describes the set of data comprised in the second smart contract prior to the data structure update transaction.

17.	The computer-implemented system of claim 15, wherein the first smart contract is a system contract provided by a system function of the blockchain network.

18.	The computer-implemented system of claim 15, wherein the first contract code is further used to compare the first data structure corresponding to the pre-update metadata with the updated data structure to verify that the updated data structure does not cause a data conflict in the set of data included in the second smart contract, wherein when the updated data structure does not cause a data conflict in the set of data included in the second smart contract, the updated metadata is used to replace the pre-update metadata.

19.	The computer-implemented system of claim 15, wherein the updated data structure comprises data fields, a hierarchical relationship between the data fields, and a value relationship between the data fields.

20.	The computer-implemented system of claim 15, wherein the one or more operations further comprise:
verifying, by the blockchain node, an initiator of the invoking request is within a predetermined group of users that have an invoking permission.
ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “replacing the pre-update metadata included in the second smart contract with the updated metadata that is characterized by the definition description language and indicated by the second input parameter; parsing the updated metadata in the second smart contract to obtain a parsing result; and updating the first data structure of the set of data in the second smart contract into a second 

The closest prior art, Martino et al. and Dowling, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  Further, newly cited Booz et al. discloses decentralized autonomous edege compute coordinated by smart contract on a blocktrain, and Batra et al. discloses smart contract admission check in a blockchain.  Howeve, Booz et al. and Batra et al. do not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.
CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152